Hill, J.
The certificate of the trial judge to the bill of exceptions in the present case is in substantial accord with the form prescribed in the Civil Code (1910). § 6145, except that the words “is true and” are omitted from the certificate;, and by reason of this omission the recitals of fact contained in the bill of exceptions are not certified as true by the trial judge. The Supreme Court is therefore without jurisdiction to pass upon the merits of the bill of exceptions; and in accordance with the prior rulings of this court the writ of error must be dismissed Grant v. Derrick. 130 Ga. 43 (60 S. E. 157); Prater v. Prater, 140 Ga. 326 (78 S. E. 1008) ; Houston v. Postell. 141 Ga. 792 (82 S. E. 148); Cartledge v. Ashford. 148 Ga. 589 (97 S. E. 521).

Writ of error dismissed.


All the Justices concur.